Case: 17-14301     Date Filed: 10/19/2018   Page: 1 of 23


                                                                         [PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 17-14301
                             Non-Argument Calendar
                           ________________________

                       D.C. Docket No. 1:15-cv-00347-SCJ



AVIS K. HORNSBY-CULPEPPER,

                                                                Plaintiff-Appellant,

                                       versus

R. DAVID WARE,
in his Individual and Official Capacity,
FULTON COUNTY, GA,

                                                             Defendants-Appellees.

                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                                (October 19, 2018)
               Case: 17-14301        Date Filed: 10/19/2018      Page: 2 of 23


Before WILLIAM PRYOR, BRANCH, and ANDERSON, Circuit Judges.

BRANCH, Circuit Judge:

       Avis Hornsby-Culpepper, proceeding pro se, appeals the district court’s

grant of summary judgment in favor of her former employer, Fulton County,

Georgia (“the County”), and former interim county manager R. David Ware, in her

employment action asserting, inter alia, claims of (1) wage discrimination based

on her race and sex, in violation of the Equal Protection Clause and 42 U.S.C.

§ 1983; (2) wage discrimination based on her gender in violation of the Equal Pay

Act, 29 U.S.C. § 206(d)(1); and (3) retaliation by terminating her employment and

not selecting her for an Associate Judge position, in violation of the Equal Pay Act,

as incorporated into the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

§ 215(a)(3).1 On appeal, she argues that the district court erred in granting

summary judgment as to those claims. We affirm.

                                       I.     Background

       Avis Hornsby-Culpepper, a black female, initially worked as an attorney

with the Fulton County Public Defender’s Office (“PD’s Office”) from 1989 to

       1
         Hornsby-Culpepper also asserted a retaliation claim based on her non-selection for an
interview for a Supervisor Attorney Position in the Fulton County Public Defender’s Office in
July 2015. However, in her initial brief before this Court, she states in passing that she was
“black-balled” by the County in not being selected for an interview, but offers no substantive
argument on the merits of this issue. Because she is a licensed attorney, we do not liberally
construe her pleadings, Olivares v. Martin, 555 F.2d 1192, 1194 n.1 (5th Cir. 1977), and,
therefore, we conclude this issue is abandoned. Timson v. Sampson, 518 F.3d 870, 874 (11th
Cir. 2008) (explaining that issues not briefed on appeal are deemed abandoned).


                                               2
               Case: 17-14301       Date Filed: 10/19/2018      Page: 3 of 23


2007. She retired in 2007 and entered private practice. She returned to the PD’s

Office approximately 18 months later. Shortly thereafter, she applied for and

accepted the position of Clerk of Court for the Fulton County Juvenile Court and

held that position from 2009 to 2011. In April 2011, however, Hornsby-Culpepper

was terminated. At the time of her termination, her salary was approximately

$90,000 plus longevity pay. 2 She then returned to private practice.

       Edwin Bell, a black male, replaced Hornsby-Culpepper as Clerk. Omotayo

Alli, the Chief Administrative Officer for the Juvenile Court, requested a higher-

than-minimum salary for Bell and it was approved by the County Manager at the

time, Zachary Williams. 3 Bell’s salary was approximately $90,000 annually. The

Clerk of Court position became vacant again in July 2012.

       In January 2013, Alli implemented a “reduction in force” to make required

budget cuts in the Juvenile Court, and, as a result, two employees were laid off. In

February 2013, Alli submitted a request for authorization to hire a new Clerk of

Court to David Ware, 4 a black male, who was serving as Interim County Manager

at that time. Ware approved the request, authorizing Alli to hire a Clerk at an
       2
         Longevity pay is additional pay “to reward employees who . . . have completed long
and satisfactory service” with the County.
       3
       Pursuant to Fulton County’s Personnel Regulation 300-2, all requests for higher-than-
minimum salaries must be approved by the Personnel Director and then submitted to the County
Manager for final approval.
       4
         Ware was the County Attorney for Fulton County from November 2008 to July 2015.
He also served as interim County Manager from January 2013 to October 2013.



                                              3
              Case: 17-14301    Date Filed: 10/19/2018    Page: 4 of 23


annual salary of $71,172. Hornsby-Culpepper applied for the position at the

request of Alli and Chief Judge Bradley Boyd. Alli told Hornsby-Culpepper that

she would receive her previous salary.

      On March 20, 2013, Hornsby-Culpepper received an offer letter for the

Clerk of Court position. It indicated that her annual salary would be $99,744,

pending approval by the County Manager. Alli submitted the higher salary request

for Ware’s approval, indicating that the position had been budgeted for a salary of

$71,172, so a total of $39,429 in additional funding was required for the proposed

salary. She identified a “professional services” line item in the budget as the

proposed funding source. In support of the request, Alli referenced

Hornsby-Culpepper’s 20 years of managerial experience, her understanding of the

law and the court system, her customer-service oriented approach, and her previous

tenure as Clerk. Ware ultimately denied the higher salary request, but Hornsby-

Culpepper did not learn of this until she received her first paycheck and discovered

it was less than expected. Alli told her she would talk to Ware about the salary

issue. A couple of months later, while at a swearing-in ceremony for several new

juvenile court judges, Hornsby-Culpepper approached Ware and asked him why

she was not being paid at least as much as her predecessor Bell, whom she

believed was less qualified. Ware responded that it was because Hornsby-

Culpepper previously was fired, while Bell was not.



                                          4
                Case: 17-14301       Date Filed: 10/19/2018       Page: 5 of 23


       Despite Ware’s stated reason, Hornsby-Culpepper believed that the denial of

her higher salary request was because she was a black female. Thus, in September

2013, she filed a claim with the Equal Employment Opportunity Commission

(“EEOC”), asserting that the denial of her higher salary request was the result of

sex discrimination,5 in violation of Title VII of the Civil Rights Act of 1964 and

the Equal Pay Act. In November 2014, the EEOC issued her a right-to-sue letter.

In February 2015, Hornsby-Culpepper filed a complaint asserting that Ware and

the County discriminated against her on the basis of race, gender, and age by

denying her higher salary request.

       Around the same time in February 2015, Hornsby-Culpepper applied for the

position of an Associate Judge on the Juvenile Court. The selection panel

consisted of three juvenile court judges with equal voting power—Chief Judge

Bradley Boyd, Judge Willie J. Lovett, Jr., and Judge Juliette Scales.

Hornsby-Culpepper made it to the second round of interviews, but was ultimately

not selected for the position. Renata Turner, a black female, was selected instead.

       In May 2015, Alli hired an outside company, Canyon Solutions, Inc., to

conduct an assessment of the Clerk’s Office. The final report explained which


       5
          Although Hornsby-Culpepper did not allege a race claim in her EEOC charge, she could
still bring a race discrimination claim in her civil complaint provided that it was reasonably
related to the allegations in her EEOC charge. Gregory v. Ga. Dep’t of Human Res., 355 F.3d
1277 (11th Cir. 2004) (noting that the allegations in a plaintiff’s civil complaint “may encompass
any kind of discrimination like or related to the allegations contained in the [EEOC] charge”
(citing Sanchez v. Standard Brands, Inc., 431 F.2d 455, 466 (5th Cir. 1970))).


                                                5
              Case: 17-14301     Date Filed: 10/19/2018    Page: 6 of 23


areas needed improvement and provided 15 specific recommendations for

improving the operations of the Clerk’s Office. The report did not directly

comment on Hornsby-Culpepper’s performance as Clerk. On June 14, 2015, Alli

informed Hornsby-Culpepper that her employment was to be terminated effective

July 15, 2015. When Hornsby-Culpepper asked why she was being terminated,

Alli stated that “the court was going in a different direction.” Prior to her

termination, Hornsby-Culpepper had not been given any verbal or written warnings

or counseling regarding her performance as Clerk.

      Hornsby-Culpepper subsequently filed a second- and third-amended

complaint in the district court. In the operative third-amended complaint she

alleged, in relevant part, that (1) Ware and the County engaged in a pattern or

practice of intentional race and gender discrimination, in violation of the Equal

Protection Clause and § 1983, by denying her higher salary request and paying her

less than her male predecessor; (2) the County violated the Equal Pay Act by

denying her higher salary request and paying her less than Bell based on her

gender; and (3) the County retaliated against her for filing the discrimination suit,

in violation of the anti-retaliation provision of the Equal Pay Act, by terminating

her employment and not selecting her for the Associate Judge position. In support

of her race and sex discrimination claims, Hornsby-Culpepper alleged that, around

the same time she was rehired as Clerk, Ware approved higher salary requests for



                                           6
              Case: 17-14301    Date Filed: 10/19/2018   Page: 7 of 23


three white employees—Terrence Fisher, Daniel VanderEnde, and Amanda

Grantham. Additionally, Hornsby-Culpepper maintained that Ware held

discriminatory animus toward black females because he was being sued by three

black females in the County Attorney’s Office for sexual harassment. She alleged

that she was not selected for the Associate Judge position because there was a

“friendly relationship” between Judge Lovett and Ware, and Judge Lovett was

aware that she had filed a lawsuit against Ware. She alleged that there was no

cause for her termination as Clerk, as she was never reprimanded and had a “stellar

record.”

      Following discovery, the defendants moved for summary judgment. The

defendants argued, in relevant part, that Hornsby-Culpepper could not refute the

legitimate, non-discriminatory reasons for the denial of her higher salary request,

her termination as Clerk in 2015, and her non-selection for the position of

Associate Judge.

      In support of the motion, the defendants attached various affidavits, as well

as Hornsby-Culpepper’s deposition. Ware averred in his affidavit that he denied

Hornsby-Culpepper’s higher salary request for three reasons: (1) the proposed

funding source was a professional services line-item and the County Board of

Commissioners wanted Ware to stop the practice of using non-salary line items in

the budget to fund personnel salaries; (2) the request came two months after two



                                          7
              Case: 17-14301    Date Filed: 10/19/2018    Page: 8 of 23


employees in the Clerk’s Office were laid off due to a budget-mandated reduction

in force; and (3) although Hornsby-Culpepper previously served as the Clerk, she

was fired from that position. He asserted that his decision was not based in any

way on her sex or her race, and denied that he had any animus towards black

females. Ware acknowledged that he had approved higher salary requests for three

white employees, but stated that his decision to do so was based on factors other

than sex and race, as he did not know the race or sex of the individuals at the time

he approved the higher salary requests. He explained that those individuals

worked in different departments than Hornsby-Culpepper, and to his knowledge,

there had been no employees laid off due to a reduction in force in those

departments. As to Fisher, an employee with the Fulton County Sheriff’s Office,

Ware explained that he initially denied a higher salary request to pay Fisher

$90,000, which was $19,000 above the minimum salary. After additional

discussions with the Sheriff’s Office, he approved a higher salary of $75,000,

which he believed was appropriate given Fisher’s experience and the needs of the

Sheriff’s Office. With respect to VanderEnde, Ware explained that VanderEnde

worked for the Department of Health and Wellness, and his higher salary was

funded by a grant. Finally, Ware stated that Grantham was the only employee in

the PD’s Office for whom Ware approved a higher salary request, which he felt




                                          8
              Case: 17-14301     Date Filed: 10/19/2018    Page: 9 of 23


was appropriate based on her experience and the fact that the minimum salary for

her position was significantly low.

      Alli averred that, after she rehired Hornsby-Culpepper as Clerk, she received

many unspecified complaints regarding “the Clerk’s Office, the staff and the way

in which the Clerk’s Office and staff functioned.” She stated that Hornsby-

Culpepper failed to redirect or train her staff effectively. As a result of the

problems, Alli ordered an assessment of the Clerk’s Office by Canyon Solutions.

Upon receiving the recommendations for improvement, Alli did not think that

Hornsby-Culpepper was “a good fit” to implement the changes, so Alli decided to

terminate Hornsby-Culpepper’s employment.

      Chief Judge Boyd averred that he was one of the judges on the selection

panel for the Associate Judge position, and that the candidate with the most votes

was the one selected to fill the position. He stated that Turner’s interview was “far

more superior in comparison to Ms. Hornsby-Culpepper’s interview.” For instance,

Turner artfully articulated her understanding of the court system and juvenile law,

and offered “strong ideas” for advancing the Court’s programs and procedures.

Conversely, he stated that Hornsby-Culpepper’s responses regarding the goals of

the Court and areas of improvement were not impressive. He stated that all three

panel members agreed that Turner was the best candidate, and, at no time during

the selection process, was Hornsby-Culpepper’s pending lawsuit discussed. Judge



                                           9
             Case: 17-14301     Date Filed: 10/19/2018    Page: 10 of 23


Lovett’s and Judge Scales’s affidavits echoed similar reasoning for selecting

Turner over Hornsby-Culpepper, and confirmed that the issue of Hornsby-

Culpepper’s lawsuit never came up during the panel’s selection process.

      Hornsby-Culpepper stated in her deposition that the basis for her Equal Pay

Act and race and sex discrimination claims was the wage disparity between her

entry salary and Bell’s, even though they held the same exact position and, in her

opinion, Bell was less qualified. She stated that she had never heard of the County

Manager “blocking” a higher salary request when, as in her case, the person is

qualified and has held the position before. She stated that, upon learning that Ware

had been sued for sexual harassment by three black females in the County

Attorney’s Office, “[i]t became clear to [her] that he [was] discriminating against

black females . . . because of what he was going through.” She acknowledged that

there had been a reduction in force, prior to her being rehired, but she did not see it

as unreasonable to be paid a higher than entry level salary because a reduction in

force is generally “across the board” and only targets non-essential positions, while

the Clerk of Court position is essential, carries out the day to day operations, and

Bell had been paid above entry level salary. She maintained that the reduction in

force reason for denying her request was pretextual and “just something [Ware]

came up with,” as evidenced by the fact that he approved higher salary requests for

other white and male employees.



                                          10
             Case: 17-14301     Date Filed: 10/19/2018   Page: 11 of 23


      Hornsby-Culpepper stated that Chief Judge Boyd and many others in the

court encouraged her to apply for the Associate Judge position, and it was her

understanding that the Chief Judge alone made the decision as to who to hire for

that position. She heard from Alli that Judge Boyd said she “did great” in the

interview and was his “top candidate.” Later, Judge Boyd came to

Hornsby-Culpepper’s office and told her that she was his candidate, but he had

been out-voted. He told her she was “a fabulous clerk” and “would make a

fabulous judge” and encouraged her to apply again in the future. She stated that

Judge Lovett and Ware were friends and she believed the reason she was not

selected was in retaliation for her filing the wage discrimination lawsuit.

      She averred that, after she filed the wage discrimination lawsuit, Alli’s

attitude toward her changed, even though they had been friends for 25 years. She

acknowledged that, during her second tenure as Clerk, she received complaints

from some of the Judges about the Clerk’s Office. These complaints included

employees being late to work, employees not wearing appropriate attire, the way in

which clerks were handling the files, and staffing decisions. She stated that did not

have the authority to discipline employees and all she could do was write them up

and then submit the write-up and recommendation to Alli. Although Alli had the

authority to discipline employees, she was not disciplining them.

Hornsby-Culpepper stated that the complaints eventually turned into complaints



                                          11
             Case: 17-14301    Date Filed: 10/19/2018   Page: 12 of 23


about her, and that “the judges just seemed to be on me.” She stated that she

believed the complaints were in retaliation for filing the wage discrimination

lawsuit. She maintained that she was terminated because of the lawsuit, as

evidenced by the fact that she was never reprimanded or put on the County’s

progressive disciplinary policy prior to being terminated.

      Hornsby-Culpepper opposed the motion for summary judgment, arguing, in

relevant part, that she could show Ware’s proffered reasons for denying her salary

request were pretextual. Although Ware stated budget issues were one of the

reasons he denied her request, Hornsby-Culpepper alleged that, when the County

requires budget cuts, it is “across the board” in every department. Even if a

department does not employ a reduction in force method, it is still required to make

cuts from somewhere. Additionally, she maintained that, in 2013, the Juvenile

Court had no budget issues and had money left over in the budget at the end of the

year. Second, she argued that, although Ware posited that the transferring of funds

in the budget was frowned upon, this was pretextual because Ware’s lack of prior

experience as County Manager made it “suspect” that he would know of any such

policy. Further, transferring of funds was listed as a source of funding option on

the higher salary request form, making it “questionable” that this method was

actually frowned upon. Finally, she argued that the fact that she was previously

terminated as Clerk in 2011 could not serve as a basis for denying her salary



                                         12
             Case: 17-14301    Date Filed: 10/19/2018   Page: 13 of 23


request because the termination was without cause. She maintained that Ware held

discriminatory animus towards black females because he was being sued for sexual

harassment by three black females in the County Attorney’s Office, and that by

placing Ware in the position of interim County Manager despite the pending

lawsuit, the County promoted a pattern or practice of discrimination. She did not

present any substantive argument with regard to her Equal Pay Act and retaliation

claims, stating that she incorporated by reference her accompanying affidavit,

which largely reiterated statements she made in her deposition. She also attached

affidavits from several County employees: Chandra Wilson, an employee with the

Office of the Child Advocate, Janelle Williams, an Assistant Public Defender,

Jessica Towns, a Probation Office Supervisor, and Stacey Gray, an Administrative

Coordinator with the Juvenile Court. They all generally averred that Hornsby-

Culpepper was an asset to the Court, was praised throughout the Court for her

performance as Clerk, they were shocked when she was terminated, and the

Clerk’s Office productivity decreased after she left. Additionally, Gray averred that

budget cuts were made across the board in all departments, and that it was up to

each department to determine where and how to make the cuts. Gray opined that,

although two employees were laid off from the Juvenile Court due to a reduction in

force in 2013, the budget cuts could have been achieved in other ways. She stated

that the Juvenile Court had money left over in its budget in 2013.



                                         13
             Case: 17-14301     Date Filed: 10/19/2018    Page: 14 of 23


      The district court granted the defendants’ motion for summary judgment.

The district court concluded that, although Hornsby-Culpepper had demonstrated a

prima facie case of pay discrimination in violation of the Equal Protection Clause

and the Equal Pay Act, she failed to show that the defendants’ non-discriminatory,

legitimate reasons for not approving her higher salary request were pretext for

discrimination. With regard to her retaliation claim concerning the Associate

Judge position, the district court concluded that she failed to demonstrate that the

selection panel’s legitimate reasons for its decision were pretext for discrimination.

Similarly, the district court concluded that she failed to demonstrate that Alli’s

legitimate, non-discriminatory reasons for firing her were pretext for

discrimination. Hornsby-Culpepper filed a timely appeal.

                                    II.   Discussion

      We review de novo a district court’s grant of summary judgment, viewing

“the evidence and all reasonable inferences drawn from it in the light most

favorable to the nonmoving party.” Battle v. Bd. of Regents for the State of Ga.,

468 F.3d 755, 759 (11th Cir. 2006). Summary judgment is proper if the evidence

shows “that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “Where the record

taken as a whole could not lead a rational trier of fact to find for the non-moving

party, there is no ‘genuine issue for trial.’” Matsushita Elec. Indus. Co., Ltd. v.



                                          14
              Case: 17-14301        Date Filed: 10/19/2018     Page: 15 of 23


Zenith Radio Corp., 475 U.S. 574, 587 (1986).

       The party seeking summary judgment bears the initial burden to demonstrate

the basis for its motion, and must identify the portions of the record “which it

believes demonstrates the absence of a genuine issue of material fact.” Celotex

Corp. v. Catrett, 477 U.S. 317, 323 (1986). The movant may meet this burden by

demonstrating that the nonmoving party has failed to present sufficient evidence to

support an essential element of the case. Id. at 322-23. The burden then shifts to

the non-movant to establish, by going beyond the pleadings, that a genuine issue of

material fact exists. Id. at 324.

   A. Race and Sex Discrimination Claim

       The Equal Protection Clause of the Fourteenth Amendment prohibits race

and sex discrimination in public employment.6 Williams v. Consol. City of

Jacksonville, 341 F.3d 1261, 1268 (11th Cir. 2003). An employee must establish

the employer’s discriminatory intent through direct or circumstantial evidence.

Jefferson v. Sewon Am. Inc., 891 F.3d 911, 921 (11th Cir. 2018). Where, as here,

only circumstantial evidence exists of the employer’s discriminatory intent, the

claim is evaluated under the burden-shifting framework established in McDonnell

Douglas Corp. v. Green, 411 U.S. 792 (1973). Id. Under this framework, the
       6
         Employment discrimination claims against state actors for violation of the Equal
Protection Clause are cognizable under § 1983, and are subject to the same standards of proof
and use the same analytical framework as discrimination claims brought under Title VII of the
Civil Rights Act of 1964 and 42 U.S.C. § 1981. Bryant v. Jones, 575 F.3d 1281, 1296 n.1 & 20
(11th Cir. 2009).


                                              15
               Case: 17-14301        Date Filed: 10/19/2018       Page: 16 of 23


plaintiff must first establish, by a preponderance of the evidence, a prima facie

case of discrimination. 7 Miranda v. B&B Cash Grocery Store, Inc., 975 F.2d
1518, 1528 (11th Cir. 1992). The burden then shifts to the defendant to articulate a

legitimate, non-discriminatory reason for the challenged action. Id. The plaintiff

must then prove, by a preponderance of the evidence, that the legitimate reason

proffered was a mere pretext for discrimination. Id. “[A] reason is not pretext for

discrimination ‘unless it is shown both that the reason was false, and that

discrimination was the real reason.’” Springer v. Convergys Customer Mgmt. Grp.

Inc., 509 F.3d 1344, 1349 (11th Cir. 2007) (quoting Brooks v. Cty. Comm’n of

Jefferson Cty., 446 F.3d 1160, 1163 (11th Cir. 2006)). The employee must rebut

the reason “head on” and “cannot succeed by simply quarreling with the wisdom of

that reason.” Chapman v. AI Transp., 229 F.3d 1012, 1030 (11th Cir. 2000) (en

banc); see also Crawford v. City of Fairburn, Ga., 482 F.3d 1305, 1308 (11th Cir.

2007) (explaining that, where more than one legitimate reason is given, the

plaintiff must rebut each one). At the summary judgment stage, “[t]he district

court must evaluate whether the plaintiff has demonstrated such weaknesses,


       7
          To establish a prima facie race discrimination claim, the plaintiff must show that she
(1) is a member of a protected class; (2) was qualified for the position; (3) suffered an adverse
employment action; and (4) was replaced by someone outside the protected class or was treated
less favorably than similarly situated individuals outside the protected class. Maynard v. Bd. of
Regents of the Div. of Univs. Of the Fla. Dep’t of Educ., 342 F.3d 1281, 1289 (11th Cir. 2003).
To establish a prima facie sex discrimination claim, the plaintiff must show that “she is a female
and that the job she occupied was similar to higher paying jobs occupied by males.” Miranda,
975 F.2d at 1529.


                                                16
             Case: 17-14301     Date Filed: 10/19/2018   Page: 17 of 23


implausibilities, incoherencies, or contradictions in the employer’s proffered

legitimate reasons for its action that a reasonable factfinder could find them

unworthy of credence.” Jackson v. State of Ala. State Tenure Comm’n, 405 F.3d
1276, 1289 (11th Cir. 2005) (alteration in original) (quoting Combs v. Plantation

Patterns, 106 F.3d 1519, 1538 (11th Cir. 1997)).

      Ware stated that neither Hornsby-Culpepper’s race nor sex played a role in

his decision to deny her higher salary request and he provided three

non-discriminatory reasons for his decision: (1) her higher salary request was

significant and came two months after two employees in her department had been

laid off due to a budget-mandated reduction in force; (2) the proposed funding

source was to transfer funds from a non-salary “professional services” line item,

which the County Board of Commissioners frowned upon; and (3) Hornsby-

Culpepper was previously terminated as Clerk in 2011. Hornsby-Culpepper

maintains that she rebutted each of those reasons and established that they were

pretextual, arguing that (1) there was not a budget issue and there was money left

over in the budget at the end of the year, (2) that it was “questionable” whether the

Board actually frowned upon the practice of transferring funds from other line

items to fund higher salary requests, and (3) that her 2011 termination was without

cause. However, her arguments merely dispute the wisdom of Ware’s reasoning,

which is insufficient to establish pretext. Chapman, 229 F.3d at 1030; see also



                                         17
             Case: 17-14301      Date Filed: 10/19/2018    Page: 18 of 23


Alvarez v. Royal Atl. Developers, Inc., 610 F.3d 1253, 1266 (11th Cir. 2010) (“The

question to be resolved is not the wisdom or accuracy of [the employer’s

reasoning] . . . or whether the decision . . . was ‘prudent or fair.’ Instead, ‘our sole

concern is whether unlawful discriminatory animus motivate[d]’ the decision.”

((internal citations omitted) (quoting Rojas v. Florida, 285 F.3d 1339, 1342 (11th

Cir. 2002))). Further, “the inquiry into pretext centers on the employer’s beliefs,

not the employee’s beliefs,” and “[a] plaintiff is not allowed to [merely] recast an

employer’s proffered nondiscriminatory reasons or substitute [her] business

judgment for that of the employer.” Alvarez, 610 F.3d at 1265-66. Hornsby-

Culpepper failed to point to any evidence in the record to support a finding that the

proffered reasons for denying her higher salary request were false and pretextual.

      The mere fact that Ware approved higher salary requests for at least three

white employees during the same time frame does not establish that Ware’s stated

non-discriminatory reasons for not approving her request were false. Further, the

circumstances under which those employee’s higher salary requests arose were

different than Hornsby-Culpepper’s and Ware provided legitimate business reasons

for approving those requests, but not hers.

      Similarly, the fact that three black females in the County Attorney’s Office

had filed a sexual harassment suit against Ware is irrelevant to Hornsby-

Culpepper’s case, as she did not allege that she was sexually harassed by Ware and



                                           18
               Case: 17-14301        Date Filed: 10/19/2018        Page: 19 of 23


allegations of sexual harassment have no bearing on whether Ware discriminated

against Hornsby-Culpepper on the basis of her race or gender. In short, the sexual

harassment suit is not proof that Ware held discriminatory animus toward black

women. Because Hornsby-Culpepper failed to point to any evidence in the record

that tended to demonstrate that Ware’s stated reasons for denying her higher salary

request were false and a pretext for racial or gender discrimination, summary

judgment was appropriate. Fed. R. Civ. P. 56(a).

   B. Equal Pay Act Claim

       Under the Equal Pay Act, employers may not pay their employees at

different rates for the same work based on sex. 29 U.S.C. § 206(d)(1).8 Hornsby-

Culpepper’s allegations that she was paid less than Bell even though they occupied

the same position and performed the same duties established a prima facie case of

a violation of the Equal Pay Act. Steger, 318 F.3d at 1077-78. However, as

discussed above Ware proffered reasons for his decision to pay Hornsby-

Culpepper less than Bell that were based on factors other than her gender: (1) the

higher salary request was significant and came two months after two employees in

       8
          An employee demonstrates a prima facie case of a violation of the Equal Pay Act “by
showing that the employer paid employees of opposite genders different wages for equal work
for jobs which require ‘equal skill, effort, and responsibility, and which are performed under
similar working conditions.’” Steger v. General Elec. Co., 318 F.3d 1066, 1077-78 (11th Cir.
2003) (quoting Irby v. Bittick, 44 F.3d 949, 954 (11th Cir. 1995)). An “employer may avoid
liability by proving by a preponderance of the evidence that the pay differences are based on
‘(i) a seniority system; (ii) a merit system; (iii) a system which measures earnings by quantity or
quality of productions; or (iv) . . . any other factor other than sex.’” Id. at 1078 (omission in
original) (quoting 29 U.S.C. § 206(d)(1)).


                                                19
               Case: 17-14301        Date Filed: 10/19/2018        Page: 20 of 23


her department had been laid off due to a budget-mandated reduction in force;

(2) the proposed funding source was to transfer funds from a non-salary

“professional services” line item, which the County Board of Commissioners

frowned upon; and (3) Hornsby-Culpepper was previously terminated as Clerk in

2011. The burden then shifted to Hornsby-Culpepper to rebut Ware’s explanation

“by showing with affirmative evidence that it is pretextual or offered as a

post-event justification for a gender-based differential.” Id. at 1078. As discussed

above, although she quarreled with the wisdom of Ware’s reasons, she failed to

point to any affirmative evidence establishing that his proffered reasons were false

or a pretext for unlawful sex discrimination. Id. Accordingly, summary judgment

was appropriate.

   C. Retaliation Claims

       The anti-retaliation provision of the Equal Pay Act, as incorporated into the

FLSA, makes it unlawful for an employer to discharge or otherwise retaliate

against an employee for filing a complaint or instituting proceedings related to the

FLSA. 29 U.S.C. § 215(a)(3). Once the plaintiff establishes a prima facie case of

retaliation,9 the burden shifts to the employer to proffer a legitimate reason for the

adverse action. See Wolf, 200 F.3d at 1342-43 (alteration in original). If the
       9
          To establish a prima facie case of retaliation, a plaintiff may show that “(1) she engaged
in activity protected under the act; (2) she subsequently suffered adverse action by the employer;
and (3) a causal connection existed between the employee’s activity and the adverse action.”
Wolf v. Coca-Cola Co., 200 F.3d 1337, 1342-43 (11th Cir. 2000) (quotation omitted).



                                                20
               Case: 17-14301        Date Filed: 10/19/2018       Page: 21 of 23


employer offers a legitimate reason, the plaintiff must then establish that the

proffered reason was pretextual. Id. at 1343.

       The district court did not err in granting summary judgment on Hornsby-

Culpepper’s retaliation claims. She failed to show that the selection panel’s

legitimate reasons for not selecting her 10 for the Associate Judge position were

pretext for retaliation. Although she maintains that her non-selection was

retaliation because Judge Lovett and Ware were friends, she offered no evidence in

support of this speculative assertion. Cordoba v. Dillard’s Inc., 419 F.3d 1169,

1181 (11th Cir. 2005) (“Speculation does not create genuine issue of fact; instead it

creates a false issue, the demolition of which is a primary goal of summary

judgment.” (quoting Hedberg v. Ind. Bell Tel. Co., 47 F.3d 928, 931-32 (7th Cir.

1995))).

       With regard to her termination, Hornsby-Culpepper asserts that a material

issue of fact exists as to whether Alli’s proffered reasons11 were pretextual in light

of Hornsby-Culpepper’s lack of formal disciplinary history and the affidavits of

       10
           Specifically, the selection panel explained that Turner’s interview was “far more
superior in comparison to Ms. Hornsby-Culpepper’s interview.” For instance, Chief Judge Boyd
stated that Turner artfully articulated her understanding of the court system and juvenile law, and
offered “strong ideas” for advancing the Court’s programs and procedures. Conversely, he
stated that Hornsby-Culpepper’s responses regarding the goals of the Court and areas of
improvement were not impressive.
        11
           Namely, Alli had explained that (1) there had been many complaints about Hornsby-
Culpepper’s performance during her two-year second tenure as Clerk; (2) she believed Hornsby-
Culpepper failed to redirect or train her staff effectively; and (3) she did not think Hornsby-
Culpepper was “a good fit” to implement Canyon Solution’s recommended changes for
improving the Clerk’s Office.


                                                21
             Case: 17-14301     Date Filed: 10/19/2018    Page: 22 of 23


fellow County employees who stated that she was an exceptional Clerk.

Notwithstanding her lack of formal disciplinary history, Hornsby-Culpepper

acknowledged that, during her two-year second tenure as Clerk, there were

numerous complaints about the Clerk’s Office. In light of the complaints and the

recommended changes proposed by Canyon Solutions, Alli—who was

Hornsby-Culpepper’s direct supervisor—stated that she decided to terminate

Hornsby-Culpepper because she was no longer a “good fit” and lacked the

leadership skills necessary to implement successfully many of the proposed

changes. Hornsby-Culpepper failed to point to any evidence in the record that

tended to show that Alli’s proffered explanation for her decision to terminate

Hornsby-Culpepper was unworthy of credence or that retaliation more likely

motivated the termination decision. Jackson, 405 F.3d at 1289. Simply because

other County employees (who were not responsible for supervising Hornsby-

Culpepper) believed that her performance was more than adequate does not

establish a genuine issue of fact as to whether Alli’s stated reasons for her decision

were a pretext for retaliation. See Stephens v. Mid-Continent Cas. Co., 749 F.3d
1318, 1321 (11th Cir. 2014) (explaining that, summary judgment is appropriate

where the non-moving party presents evidence that is “‘merely colorable’ or ‘not

significantly probative’”). Accordingly, because Hornsby-Culpepper failed to

establish pretext, summary judgment was appropriate. Fed. R. Civ. P. 56(a).



                                          22
            Case: 17-14301    Date Filed: 10/19/2018   Page: 23 of 23


                                 III.   Conclusion

     Because there was no genuine dispute as to any material fact in this case, the

district court’s grant of summary judgment is AFFIRMED.




                                        23